407 F.2d 1339
Robert Edward HAUSMANN, Appellant,v.UNITED STATES of America, Appellee.
No. 23522.
United States Court of Appeals Fifth Circuit.
Feb. 25, 1969.

Paul Frederick Rothstein, Joel J. Finer, Austin, Tex., for appellant.
Jamie C. Boyd, Asst. U.S. Atty., Harry Lee Hudspeth, Asst. U.S. Atty., El Paso, Tex., for appellee.
Before BELL and GODBOLD, Circuit Judges, and NOEL, District Judge.
PER CURIAM:


1
The Judgment of the District Court is reversed.  The case is remanded for a new trial in light of Blake v. United States, 5 Cir., 1969, 407 F.2d 908 (en